internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 4-plr-162525-01 date date number release date index number re legend settlor spouse trust amended trust local court child a child b child c child d child e child a family share child b family share child c family share child d family share child e family share co-trustee co-trustee co-trustee date date dear this is in response to the date letter and other correspondence requesting a ruling on the generation-skipping_transfer_tax consequences of the judicial plr-162525-01 amendment of amended trust trust settlor irrevocably created trust on date under item iv paragraph a of the trust instrument the trustee is to use income and principal as necessary to provide for the health support education and maintenance of settlor’s children and their descendants under item iv paragraph b_trust will terminate on the fifth anniversary of the death of the survivor of settlor and spouse at that time trust will be divided into separate and equal shares one share for each of settlor’s then living children and deceased children with descendants then living the share created for a deceased child’s descendants will be distributed outright to them under item iv paragraph c the share of a living child is to continue in trust the trustee is to distribute income and principal of a child’s share in such amounts as the trustee deems necessary in the trustee’s discretion to provide for the support health and maintenance of the child under item iv paragraphs d and e each child is to have a power exercisable during life or at death to direct that any part of that child’s share be distributed to his or her descendants siblings or nieces and nephews in trust or otherwise except that the child is to have no power to appoint any of the property to himself or herself the child’s estate the child’s creditors or the creditors of the child’s estate on the child’s death the property remaining in the child’s share as to which the child has not exercised the power will be distributed per stirpes among the child’s descendants then living or if none among the shares of settlor’s other children or their descendants under item v the trustee is not required to distribute income or principal if the trustee concludes that it would financially impair or destroy the value of any assets of the trust under item viii child a child b child c co-trustee and co-trustee were designated as the co-trustees of trust child d and child e were to also act as co- trustees upon reaching age amended trust the trustees petitioned local court to amend trust on date trust was amended by a judicial order pursuant to which the trust property was divided into five equal family shares the child a family share was created for the benefit of child a and his family the child b family share was created for the benefit of child b and his family the child c family share was created for the benefit of child c and his family the child d family share was created for the benefit of child d and his family the child e family share was created for the benefit of child e and her family the amended trust amended trust governs each of the family shares and includes all of the original trust provisions except for the following changes plr-162525-01 under item iv paragraph b of amended trust the property in trust is divided into as many separate and equal shares as settlor has children then living and deceased children with descendants any share created for a living child or for a deceased child’s descendants will be that child’s family share the primary beneficiary of a respective family share is the child for whom the share was created or in the case of a deceased child the child’s descendants under item iv paragraph b until the fifth anniversary of spouse’s death the first co-trustee and independent co-trustee of a family share are to distribute income and principal as the independent co-trustee deems necessary for the health support education and maintenance of any descendant of settlor however all of the family shares are to share equally in any such distributions under item iv c on the fifth anniversary of spouse’s death the family share created for the descendants of a settlor’s child who was deceased on date will be distributed per stirpes among the deceased child’s descendants then living also on the fifth anniversary of spouse’s death the co-trustees are to hold the family share of each child then living and distribute income and principal of each child’s family share in such amounts as the independent co-trustee deems necessary to provide for the support health and maintenance of the child under item viii there are to be two co-trustees of each family share the first co-trustee of a given family share is to be the child for whose primary benefit that share is created the first co-trustee may exercise all trustee powers except to direct distributions to the beneficiaries the independent co-trustee of a given family share is to be the second co-trustee co-trustee is designated as the independent co- trustee subsequent to date co-trustee died co-trustee was designated as independent co-trustee of each family share settlor has died there have been no additions to trust constructive or otherwise after date proposed modification the co-trustees propose to ask local court to modify item iv paragraph b of amended trust to provide that prior to the fifth anniversary of spouse’s death distributions from the family share created for a child of settlor and the child’s descendants will be made only to them in contrast to the current provision of amended trust requiring all the family shares to contribute equally to any distribution the modification will limit distributions from a particular family share to the respective child for whom the share is held and that child’s descendants requested ruling you have asked us to rule that the proposed modification of amended trust will plr-162525-01 not cause the child b family share to lose its exempt status for purposes of the generation-skipping_transfer_tax discussion sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act the generation-skipping_transfer gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax authorizes the trustee to distribute income and principal at the trustee’s discretion for the benefit of a and b and their respective issue on the death of the last to die of a and b the corpus is to be distributed to the issue of a and b per stirpes pursuant to a court order the trust is divided equally into two trusts one for the benefit of a and a’s issue and one for the benefit of b and b’s issue the example concludes that under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions plr-162525-01 of chapter in this case under the proposed modification the division of amended trust into separate family shares will apply for distribution purposes so that until the fifth anniversary of spouse’s death distributions from a particular family share are to be made only to the child for whom the share is held and that child’s descendants the modification will not result in a shift of any beneficial_interest in amended trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed modification will not extend the time for vesting of any beneficial_interest in amended trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made after the modification of amended trust the child b family share will be treated as a_trust that was irrevocable on september for purposes of b a of the tax_reform_act_of_1986 and will be exempt from the generation-skipping_transfer_tax imposed under sec_2601 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request_for_ruling it is subject_to verification and examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours lorraine e gardner acting senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
